Citation Nr: 0119275	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  99-17 895	)	DATE
	)
	)          

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen the claim for service connection for the 
cause of the veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318 (West 1991 & Supp. 
2000).  


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1963 to 
May 1965.  He also had subsequent reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.  In that decision, the RO continued a 
previous denial of service connection for the cause of the 
veteran's death.  Additionally, the RO denied the issue of 
entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 (West 1991 & Supp. 
2000).  

Further review of the claims folder indicates that, in an 
April 1997 rating action, the RO denied service connection 
for the cause of the veteran's death.  In a letter also dated 
in April 1997, the RO notified the appellant of the decision.  
The appellant did not file a timely notice of disagreement to 
initiate an appeal of this denial.  Consequently, the RO's 
April 1997 denial of service connection for the cause of the 
veteran's death became final.  38 U.S.C.A. § 7105 (West 
1991).  

Subsequently, in August 1998, the RO received from the 
appellant a statement in which she referred to her prior 
claim, on behalf of her son, for benefits based upon the 
cause of the veteran's death.  Following receipt of 
additional evidence submitted by the appellant, the RO, by 
the May 1999 rating action, denied her cause of death claim 
on a de novo basis.  However, in view of the prior final 
denial of this issue in April 1997, the Board concludes that 
the appellant's claim for service connection for the cause of 
the veteran's death is correctly stated as listed on the 
title page of this Remand.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, the RO has the 
responsibility of ensuring that all appropriate development 
is undertaken in this case.  

The certificate of death shows that the veteran died on 
August [redacted], 1993 as a result of cancer of both lungs.  
Throughout the current appeal, the appellant has contended 
that the lung cancer that led to the veteran's death was 
caused by his exposure to Agent Orange during his active 
military duty in Vietnam.  The veteran has verified active 
service with the United States Army from June 1963 to May 
1965.  Additional service personnel records reflect 
subsequent duty with the Mississippi Army National Guard from 
August 1965 to August 1966.  The RO has been unable to verify 
the veteran's actual service in Vietnam.  

In this regard, the Board notes that, in June 1996, the RO 
asked the National Personnel Records Center (NPRC) to provide 
any additional service medical records and service personnel 
records, including the veteran's separation documents and 
permanent (201) personnel file.  In April 1997, the NPRC 
responded that no additional service medical records were on 
file and that all such available documents had been sent to 
the RO in December 1996.  The NPRC stated that no enlisted 
qualification record covering the veteran's active service 
was on file and that the DA Form 20, a copy of which was 
submitted to the RO, included only his Army National Guard 
service.  

The appellant's claim hinges on whether the veteran served in 
Vietnam and the lung cancer was manifested within 30 years 
following the veteran's last exposure to Agent Orange.  As 
such the Board is of the opinion that there are other sources 
which might be able to verify the veteran's service in 
Vietnam.  These sources include Army Reserve Personnel Center 
(ARPERCEN) and the Mississippi National Guard to determine 
whether any service personnel, and service medical, records 
are available.  

Additionally, in the veteran's claim for service connection 
for lung cancer and bone cancer, which he filed in July 1993 
shortly before his death, he indicated that he had previously 
filed a claim for Veterans Educational Assistance benefits.  
The veteran's education folder, may contain his DD 214.  

The claims folder contains a discharge summary report 
reflecting inpatient care at the VA Medical Center (VAMC) in 
Memphis, Tennessee for approximately one-and-a-half months 
from June 1993 to July 1993. 

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should procure the veteran's 
education folder and the folder should be 
associated with the veteran's claims file.

3.  If sufficient information is not in 
the education folder, the RO should 
furnish the appellant the appropriate 
release of information forms in order to 
obtain copies of all VA and private 
medical records pertaining to treatment 
following military service.  She should 
also be requested to identify the 
veteran's places of employment following 
service.  These records might contain 
pertinent information concerning service 
in Vietnam.

4.  The RO should also obtain all medical 
and administrative records from the VA 
medical facilities where he was treated 
including the VAMC in Memphis, Tennessee. 

5.  The RO should request the ARPERCEN, 
and the appellant's National Guard unit 
to conduct a search for any medical and 
personnel records.  The U.S. Army 
Military Awards Branch should also be 
requested to verify any awards and 
decorations that the veteran may have 
received or identify any other source 
where this information may be obtained.  
These sources should be informed that the 
veteran's medical and personnel records 
cannot be located.

6.  The RO should then re-adjudicate the 
issue of whether new and material evidence 
has been received sufficient to reopen a 
claim for service connection for the cause 
of the veteran's death and the claim of 
entitlement to dependency and indemnity 
compensation under the provisions of 
38 U.S.C.A. § 1318 (West 1991 & Supp. 
2000).  If the benefits sought on appeal 
remain denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include 38 U.S.C.A. § 1318 
and any other applicable law and 
regulations considered pertinent to the 
issues currently on appeal as well as a 
summary of the evidence received since the 
issuance of the statement of the case.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



